DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/20 has been considered by the examiner.

Drawings
The drawings were received on 9/18/20.  These drawings are acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: 

As per claims 11-20, they are rejected because the applicant has provided evidence that the applicant intends the term "computer-readable medium” to include 
The Examiner suggests amending the claim(s) to read as a “non-transitory computer-readable medium”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to circuit testing with methods of increasing test compression ratio while reducing test power dissipation.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…scan chains comprising scan cells, the scan chains configured, in a test mode, to shift in test patterns, apply the test patterns to the circuit, capture test responses of the circuit, and shift out the test responses; 

hold-toggle circuitry coupled to the controller and configured to allow, according to the control signal, some scan chains in the scan chains to operate in the full-toggle mode and some other scan chains in the scan chains to operate in the hold-toggle mode during the shift period.”
	The prior arts of record Rajski et al as an example of such prior arts teach aspects of saving power by reducing toggling during testing however fail to teach the claimed specifics listed above. As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior 
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and would be allowable for reasons listed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Huang et al., "Hypercompression of Test Patterns," 2018 IEEE International Test Conference (ITC) teach a redesigned decompressor capable of reducing switching rates in scan chains with a new test power control scheme.

US Pub 2019/0293718 to Milewski et al. teaches that a hold-toggle pattern determines in which shift clock cycles in a segment of consecutive shift clock cycles one or more scan chains receive bits based on corresponding bits of a test pattern or same bits as bits of previous shift clock cycles during a shift operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111